Exhibit 12.02 OKLAHOMA GAS AND ELECTRIC COMPANY PRO FORMA RATIO OF EARNINGS TO FIXED CHARGES Year Ended Three Months Ended Twelve Months Ended Dec 31, March 31, March 31, (In thousands) Earnings: Pre-tax income $ $ $ Add Fixed Charges Subtotal Subtract: Allowance for borrowed funds used during construction Total Earnings Fixed Charges: Interest on long-term debt Interest on short-term debt and other interest charges Calculated interest on leased property Total Fixed Charges $ $ $ Ratio of Earnings to Fixed Charges
